--------------------------------------------------------------------------------

Exhibit 10.1

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
underline (____). The omitted portions of this Agreement have been separately
filed with the Securities and Exchange Commission.

AGREEMENT

By and between

ZHENGZHOU DUESAIL FRACTURE PROPPANTS CO., LTD.

And
_______


Dated June 19, 2011

--------------------------------------------------------------------------------

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
underline (____). The omitted portions of this Agreement have been separately
filed with the Securities and Exchange Commission.

AGREEMENT

THIS AGREEMENT (this “Agreement”) is entered into as of June 19, 2011 by and
between Zhengzhou Duesail Fracture Proppants Co., Ltd., a corporation organized
under the laws of The Peoples’ Republic of China (“ DUESAIL ”), and _______ , a
limited liability company organized under the laws of the state of Texas (“
_______ ”). _______ and DUESAIL shall each be referred to herein as a “Party.”
_______ and DUESAIL shall collectively be referred to herein as the “Parties.”

RECITALS

WHEREAS, the Parties desire to set forth herein the terms of a strategic
partnership whereby they shall work together to promote the branding and
distribution of the Products (defined below) in the Geographic Region (defined
below); and

WHEREAS, _______ and DUESAIL wish to establish their rights and obligations with
respect to the purchase and sale of Products as further set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

AGREEMENT

ARTICLE I – DEFINITIONS

As used herein, the following terms shall have the meanings set forth below.
Additional terms are defined throughout the text of this Agreement.

“Affiliate” means, with respect to a specified person, a person that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified. In order for a person or
entity to qualify as an Affiliate of DUESAIL, such person or entity must also be
primarily and directly engaged in the business of manufacturing and selling
Products. No person or entity shall be considered to be directly and primarily
engaged in such business solely by means of (i) their ownership of equity
interests in DUESAIL or its Affiliates, (ii) service on the Board of Directors
or similar governing body of DUESAIL or its Affiliates, or (iii) service as an
executive officer of DUESAIL or its Affiliates.

2

--------------------------------------------------------------------------------

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
underline (____). The omitted portions of this Agreement have been separately
filed with the Securities and Exchange Commission.
 

“Base Selling Price” means the price of each Product sold to _______ as set
forth on Exhibit A.

“Effective Date” means the date set forth in the preamble of this Agreement.

“Geographic Region” means the United States of America and any other region
mutually agreed upon by the Parties and memorialized in the form of an amendment
to this Agreement.

“Material Breach” means a failure by a Party to perform any material obligation,
covenant or undertaking of that Party hereunder, which obligation, covenant or
undertaking, if not cured in accordance with the provisions of this Agreement,
would deprive the counterparty of a material benefit justifiably expected by the
counterparty under this Agreement.

“Prioritize” means that DUESAIL shall use commercially reasonable efforts to
fill the orders of _______ before orders from other parties.

“Products” means all types and forms of ceramic proppants manufactured by
DUESAIL and specifically identified on Exhibit A to this Agreement.

ARTICLE II – PRODUCT BRANDING/INTELLECTUAL PROPERTY

It is the intention of _______ to work with DUESAIL to facilitate the branding
and overall market awareness of the Products in the Geographic Region.
Therefore, this Article II identifies the actions that _______ shall take to
further this effort for the benefit of the strategic partnership established by
this Agreement.

2.1 Expanding Business Opportunities. To help DUESAIL establish greater market
share for its Products in the Geographic Region, _______ agrees that during the
term of this Agreement it shall, at its own cost and expense, help develop and
enhance the business opportunities in the Geographic Region. In furtherance
thereof _______ shall undertake the following: Branding Strategy:

 * Work with DUESAIL to name each Product in such a manner as to enhance brand
   and market recognition.
   
   Work with DUESAIL to develop a logo to establish a visual identity for each
   Product.

3

--------------------------------------------------------------------------------

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
underline (____). The omitted portions of this Agreement have been separately
filed with the Securities and Exchange Commission.
 

 * Work with DUESAIL to choose a slogan that appeals to users in the Geographic
   Region and strengthens brand recognition.
   
   Determine the proper packaging in a manner to ensure ease of use and
   strengthen Product recognition.
   
   Verify that the brand name, logo, slogan, and packaging convey a uniform
   message that emphasizes the quality and characteristics of the Products.

Marketing Strategy:

 * Develop a marketing plan and advertising plan to create Product awareness.
   
   Determine and utilize marketing channels with the intent to efficiently
   develop brand awareness.
   
   Evaluate marketing results periodically to determine the efficacy of the
   strategy and implement changes as needed.

Marketing Intelligence:

 * Develop a program to determine the current and future needs and preferences,
   attitudes and behaviors of the marketplace for the Products.
   
   Assess changes in the business environment that may affect the size and
   nature of the market -place in the future.
   
   Gather information on competitors in the marketplace with regards to their
   product quality, price, and promotion efforts.

Technical Support:

 * Provide advice such that technological and operational knowledge related to
   the Products may be improved.
   
   Offer advice such that the Products’ quality control process can be
   continually enhanced.

Growth and Development:

 * Assist in the development of an operational growth strategy.
   
   Identify financing alternatives so as to implement such growth strategy.
   
   Develop and advise regional expansion plans.

Data Sharing:

 * Share all testing and performance data, to the extent possible, generated by
   _______’s customers.
   
   Cooperate with DUESAIL to evaluate the available testing and performance data
   to improve the Products.

4

--------------------------------------------------------------------------------

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
underline (____). The omitted portions of this Agreement have been separately
filed with the Securities and Exchange Commission.

The Parties agree that all branding and marketing efforts shall be undertaken on
a cooperative basis, with each Party being deemed to have co-branding rights
thereto.

2.2 Intellectual Property Rights. Once the Products are named and the branding
strategy formalized, _______ shall, at its sole cost and expense, file with the
applicable trademark authorities within the Geographic Region applications to
register the Products related service and/or trademarks. _______ and DUESAIL
shall be deemed co-applicants of the marks submitted for registration. Upon
termination of this Agreement, _______ and DUESAIL shall confirm the ownership
of all registered marks and related intellectual property based upon good faith
negotiations; however, if the Parties can not come to an agreement as to which
shall be deemed the sole owner of the branding and the related intellectual
property rights then, neither of the Parties shall have a continuing right to
use said marks or branding rights.

ARTICLE III – JOINT SELLING EFFORTS

In an effort to promote the overall branding and distribution of the Products
DUESAIL and _______ agree to develop a partnership whereby _______ shall have
the right to purchase Products under the following terms.

3.1 Product Availability. During the term of this Agreement and unless otherwise
agreed to by the Parties in writing, DUESAIL hereby agrees to sell to _______
for use in the Geographic Region, as then in effect, a minimum of 4,000 metric
tons of Products for July 2011, a minimum of 6,000 metric tons of Products for
August and September 2011, respectively, and a minimum of 8,000 metric tons of
Products per month commencing October 1, 2011 (the “ Sales Commitment ”).

Before submitting a purchase order, _______ shall inform DUESAIL as to which
kind of Product it desires to order. If DUESAIL cannot meet the requirements
requested by _______ , the Parties shall then negotiate a mutually agreeable
Product order and DUESAIL shall then configure the Products in accordance with
the results of the afore-referenced negotiation. All purchases of Products shall
be governed by the terms and conditions set forth in the purchase order with all
purchased Products to meet the Product specifications (“_______’s
Specifications”) set forth in Exhibit B hereto.

3.2 Purchase Orders. _______ shall deliver to DUESAIL a purchase order for all
Products it may acquire for a given month at least 40 days before products
delivered, said purchase order to set forth the specific number of metric tons
of each Product to be acquired. DUESAIL’s acknowledgment of each purchase order
shall include detailed acceptance information thereof, unless otherwise noted in
such acknowledgement. DUESAIL shall exercise a good faith effort to Prioritize
_______ ’s purchase orders.

5

--------------------------------------------------------------------------------

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
underline (____). The omitted portions of this Agreement have been separately
filed with the Securities and Exchange Commission.

3.3 Delivery. DUESAIL shall inform _______ timely about the delivery of the
ordered Products, and _______ shall audit its order in accordance with Section
4.3. No Product shall be delivered before confirmation from _______.

3.4 Excess Capacity. To the extent DUESAIL is able to manufacture Product in
excess of the Sales Commitment (“Additional Product Capacity”) during a given
month, DUESAIL shall notify _______ of such excess and _______ shall have ten
(10) days to advise DUESAIL of its desire to purchase said Additional Product
Capacity.

ARTICLE IV – PRICES; PAYMENT; INSPECTION

4.1 Selling Price/Price Adjustments. DUESAIL shall sell each Product to _______
at the then current Base Selling Price, as set forth in Exhibit A hereto. The
Base Selling Price for each Product shall be evaluated every six (6) months from
the Effective Date so as to take into consideration current market conditions
for the Products and to make any necessary changes to ensure that the price
reflects market conditions effected by global events, with all mutually agreed
upon modifications being set forth in an amendment to Exhibit A.

At any time during the aforementioned six month price review periods a situation
arises (including, but not limited to, significant changes of exchange rate)that
may materially influence the then applicable Base Selling Price, either of the
Parties may call for a renegotiation of the Base Selling Price then in effect.

4.2 Payment. Unless agreed to otherwise by DUESAIL or specified herein, payment
for all sales of Product shall be made within 90 days against the Bill of Lading
date by an irrevocable and non-transferable letter of credit. DUESAIL agrees
that it shall deliver to the issuer of any letter of credit such information
that such issuer may request, so long as the request is reasonable and customary
and the information is readily available to DUESAIL. _______ shall have the
right to withhold any amounts disputed in good faith until the disputes are
resolved by the Parties and the Product delivered to _______ shall be returned
to DUESAIL immediately upon DUESAIL’s request; provided, further, that in the
event of an invoice that contains both disputed and undisputed amounts, the
undisputed amounts will be paid promptly. Payment to DUESAIL for Product shall
be made in U.S. dollars and payable to any account designated by DUESAIL.

4.3 Inspection/Product Rejection. _______ shall have the right, at its own cost
and expense, to have its employees or designees perform continual onsite
inspections of the manufacturing and packaging of Products prepared for _______
and to conduct periodic independent third party quality control testing of same
so as to ensure adherence to _______ s specifications set forth in Exhibit B
hereto. All deficiencies noted in the manufacturing or packaging process shall
be immediately brought to the attention of DUESAIL, with DUESAIL to exercise a
good faith effort to remedy all defects in a commercially reasonable fashion.
_______ shall have the right to reject Products at each testing interval and/or
until such time as they are deemed to satisfy the _______ ’s specifications and
accepted for use by the _______ ’s customers. _______ ’s rejection shall not be
arbitrary and commercially unreasonable.

6

--------------------------------------------------------------------------------

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
underline (____). The omitted portions of this Agreement have been separately
filed with the Securities and Exchange Commission.

ARTICLE V – TERM

5.1 Term. This Agreement shall be effective as of the Effective Date and shall
remain in effect for a period of five (5) years from the Effective Date.

5.2 Termination After Effective Date. After the Effective Date, this Agreement
may be terminated:

(a)

by a Party upon the failure of the other Party to cure a Material Breach within
ninety (90) days after a written notice of such a Material Breach from the first
Party (the “Material Breach Notice”). If such a Material Breach is not cured
within ninety (90) days after the date of the Material Breach Notice, then the
first Party may terminate this Agreement by providing further written notice to
the other Party (the “Termination Notice”); provided that the Termination Notice
shall be received by the other Party no later than thirty (30) days after the
expiry of the 90-day period following the date of the Material Breach Notice.

    (b)

by either Party upon the other Party becoming bankrupt, insolvent, or having a
receiver, trustee or other similar person appointed under insolvency laws to
manage any part of its business or assets.

Nothing in this Section 5.3 shall be deemed to release any Party from any
liability for any breach of this Agreement prior to the effective date of
termination.

ARTICLE VI – CONFIDENTIALITY

6.1 General Obligations.

(a) All Confidential Information relating to or obtained from _______ or DUESAIL
shall be held in confidence by the recipient to the same extent and in at least
the same manner as the recipient protects its own confidential or proprietary
information, but in no event shall the recipient exercise less than reasonable
care. Except as otherwise provided in this Article VI, neither _______ nor
DUESAIL shall disclose, publish, release, transfer or otherwise make available
Confidential Information of, or obtained from, the other in any form to, or for
the use or benefit of, any person or entity without the disclosing party’s prior
written consent.

7

--------------------------------------------------------------------------------

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
underline (____). The omitted portions of this Agreement have been separately
filed with the Securities and Exchange Commission.

(b) Each of _______ and DUESAIL shall, however, be permitted to disclose
relevant aspects of the other’s Confidential Information to its officers,
directors, attorneys, accountants and senior-level employees that are directly
involved with the performance of this Agreement, and to the officers, directors,
attorneys, accountants and such senior-level employees of its Affiliates (to the
extent that such disclosure is not otherwise restricted under any contract,
license, consent, permit, approval or authorization granted pursuant to
applicable law, rule or regulation, and only to the extent that such disclosure
is reasonably necessary for the performance of its duties and obligations under
this Agreement (or the determination or preservation of its rights under the
Agreement)); provided, however, that the recipient shall take all reasonable
measures to ensure that Confidential Information of the disclosing party is not
disclosed or duplicated in contravention of the provisions of this Agreement by
such officers, directors, partners, agents, professional advisors, contractors,
subcontractors and employees.

6.2 Confidential Information. For purposes of this Agreement, “Confidential
Information” of a Party shall mean all information and documentation of such
Party (or its Affiliates), whether disclosed to or accessed by the other Party
(or its Affiliates) in connection with the activities contemplated by this
Agreement that has been marked as “Proprietary” or “Confidential” or bears some
other proprietary designation, or if disclosed orally or visually, has been
designated by a Party as confidential when disclosed and subsequently confirmed
in a letter or other written statement or summary made to the other Party within
thirty (30) days of such disclosure, and shall include, without limitation, the
following with or without proprietary or confidential designation:

(i)

information concerning business plans;

    (ii)

financial information;

    (iii)

information concerning operations and the results of operations;

    (iv)

pricing information and marketing strategies;

    (v)

information that a Party is legally obligated not to disclose;

    (vi)

information that qualifies as a trade secret under applicable law;

    (vii)

this Agreement;

    (viii)

patents, unpatented inventions and information regarding product development and
improvements; and

8

--------------------------------------------------------------------------------

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
underline (____). The omitted portions of this Agreement have been separately
filed with the Securities and Exchange Commission.
 

(ix) material and performance specifications.

ARTICLE VII – DISPUTE RESOLUTION

7.1 Dispute Resolution

In the event of a dispute arising out of or relating to this Agreement,
including but not limited to the existence and resolution of an alleged material
breach (a “Dispute”), the Parties will endeavor in good faith to mutually
resolve on a commercially reasonable basis such Dispute. Either Party may
initiate an attempt to mutually resolve a Dispute by sending written notice of
the Dispute to the other Party (the “Dispute Notice”). Any Dispute that cannot
be mutually resolved in accordance with this paragraph within ninety (90) days
of the date of the Dispute Notice may be referred by either Party to and finally
settled by arbitration at the City of New York in accordance with the UNCITRAL
Arbitration Rules (the “UNCITRAL Rules”) in effect, which rules are deemed to be
incorporated by reference into this section. The arbitration tribunal shall
consist of three arbitrators to be appointed according to the UNCITRAL Rules.
The language of the arbitration shall be English.

ARTICLE VIII – MISCELLANEOUS

8.1 Entire Agreement. THIS AGREEMENT, INCLUDING THE EXHIBITS ATTACHED HERETO AND
INCORPORATED AS AN INTEGRAL PART OF THIS AGREEMENT, CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDES ALL PREVIOUS AGREEMENTS BY AND BETWEEN _______ AND DUESAIL.

8.2 Applicable Law; Survival. This Agreement shall be governed and controlled as
to validity, enforcement, interpretation, construction, effect and in all other
respects by the laws of the State of New York applicable therein, without giving
effect to the conflicts of laws principles thereof.

8.3 Amendments; Independent Contractors. This Agreement may not be amended, nor
shall any waiver, change, modification, consent or discharge be affected, except
by an instrument in writing executed by or on behalf of the Party against whom
enforcement of any such amendment, waiver, change, modification, consent or
discharge is sought. The Parties hereto intend by this Agreement solely to act
as independent contractors with respect to each other, and no other relationship
is intended to be created hereby.

8.4 Severability. The invalidity of any provision of this Agreement, or portion
thereof, shall not affect the validity of the remainder of such provision or of
the remaining provisions of this Agreement.

9

--------------------------------------------------------------------------------

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
underline (____). The omitted portions of this Agreement have been separately
filed with the Securities and Exchange Commission.

8.5 Section Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

8.6 Assignability. This Agreement may not be assigned or transferred by a Party
without the prior written consent of the other Party. In the event of a
permitted assignment hereunder, the assigning Party shall, at the election of
the non-assigning Party, provide a guarantee in respect of the relevant
assignee, in form and substance satisfactory to the non-assigning Party which
approval shall not be unreasonably withheld or delayed.

8.7 Notice. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed given (a) when delivered in person at the time of
such delivery or by facsimile with confirmed receipt of transmission at the date
and time indicated on such receipt, or (b) when received if given by an
internationally recognized express courier service as follows, or at such other
respective addresses or addressees as may be designated by notice given in
accordance with the provisions of this Section 8.7:

If to DUESAIL:

Zhengzhou Duesail Fracture Proppant Co.,Ltd.
No. 38 Gengsheng Road
Dayugou Town, Gongyi, Henan
Peoples Republic of China 451271
Attention: Shunqing Zhang, CEO

If to          :
_______
_______


8.8 Counterparts/Legal Validity. Any document for the communication of the
Parties about this Agreement such as a fax, an email, or regular mail will be
regarded as document of legal validity. This Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
such counterparts shall constitute but one instrument.

8.9 Language. This Agreement is made in both English and Chinese, which shall
have the same effect legally.

8.10 Independence. The Parties are independent contractors with each other and
this agreement does not constitute a joint venture or partnership.

10

--------------------------------------------------------------------------------

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
underline (____). The omitted portions of this Agreement have been separately
filed with the Securities and Exchange Commission.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

Zhengzhou Duesail Fracture   Proppants Co.,Ltd. ____________________     By: /S/
Shunqing Zhang By: /s/                                               Name
Shunqing Zhang Name: __________________ Title: Chief Executive Officer Tile:
Chief Executive Officer

11

--------------------------------------------------------------------------------